Oimilia/n pay; dismissal; laches. — Plaintiff, a former employee of the Philadelphia Naval Shipyard, seeks back pay from November 1967 to date of judgment for alleged illegal removal from his job. On March 15, 1968 the Civil Service Commission Board of Appeals and Keview upheld the decision of the Philadelphia Regional Office that plaintiff’s appeal from the decision of the Naval Shipyard to remove him was untimely. On October 25, 1974 the court issued the following order:
Before Davis, Judge, Presiding, SkeltoN and KtjNzig, Judges.
“This case comes before the court on defendant’s motion, filed April 4,1974, for summary judgment. Upon consideration thereof, together with the opposition thereto, without *846oral argument, it is concluded that plaintiff’s alleged claim is barred under the doctrine of laches, there having elapsed a period of approximately 5% years from the time of the final decision of the Board of Appeals and Review and his bringing of an action in this court, and on the basis of the decisions in Cason v. United States, 200 Ct. Cl. 424, 431, 471 F. 2d 1225, 1229 (1973) ; Grisham v. United States, 183 Ct. Cl. 657, 662-64, 392 F. 2d 980, 983-84, cert. denied, 393 U.S. 843 (1968) ; and Gersten v. United States, 176 Ct. Cl. 633, 635, 364 F. 2d 850, 852 (1966),
“it is ordered that defendant’s said motion for summary judgment 'be and the same is granted and plaintiff’s petition is dismissed.”